Fourth Court of Appeals
                                San Antonio, Texas
                                   September 21, 2021

                                   No. 04-20-00243-CV

               THE LAW OFFICE OF DENNIS HUNSBERGER PLLC,
                                Appellant

                                            v.

                     PHYSICIAN LIFE CARE PLANNING, LLC,
                                   Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2018CV04283
                     Honorable David J. Rodriguez, Judge Presiding

                                     ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Irene Rios, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court